Citation Nr: 0205319	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for allergy to 
penicillin.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1957 to March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1999, 
which, in pertinent part, denied service connection for 
penicillin allergy, diverticulitis, and migraine headaches.  


FINDINGS OF FACT

1.  The veteran currently has no disabling residuals of a 
penicillin allergy.  

2.  The veteran does not currently have diverticulitis, and 
diverticulosis was first shown after service and was not 
caused by any incident of service.  

3.  Chronic migraine headaches began during the veteran's 
service.


CONCLUSIONS OF LAW

1.  A claimed disability from a penicillin allergy was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Claimed diverticulitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1957 to March 1977.  

Service medical records show that the veteran was seen in 
August 1958 complaining of abdominal cramps.  In November 
1959, thrombosed hemorrhoids were excised and removed.  In 
August 1967, he was seen complaining of right flank pain 
which started with low back pain about two weeks earlier, 
thought to be mild pyelo-cystitis.  Several days later, he 
said those symptoms had improved; however, he had vomited 
that morning and still had nausea with abdominal cramps and 
headache since the consumption of some alcoholic beverages 
the previous day.  The impression was questionable 
gastroenteritis.  In September 1967, he continued  to 
complain of right flank pain which radiated in the right 
lower quadrant and right testicle.  His symptoms were thought 
to be due to musculoskeletal strain on one occasion, and, 
later, to possible epididymitis.  

In July 1968, the veteran was struck in the face by a dolly; 
on examination, he had slight tenderness in the mid-forehead 
and left bridge of the nose, without deformity or evident 
fracture.  He was alert, stable and oriented, and the 
impression was minor contusion, forehead.  In March 1970, the 
veteran was found unconscious, and brought to the dispensary.  
At the time he was examined, he was fully awake.  He said he 
had no recent trauma or headaches.  On examination, there was 
no evidence of trauma to the skull.  The impression was 
questionable seizure.  In October 1970, it was noted that he 
had not had any recurrences of seizures, but that he did take 
Fiorinal for migraine headaches.  He underwent a neurological 
consultation, which also noted that the veteran reported 
frequent headaches and some indication of left sided 
findings.  In December 1970, it was noted that he had a 
history of migraine headaches, with relief from Fiorinal.  In 
September 1971, the veteran was treated for tonsillitis with 
penicillin; he was also issued a refill of Fiorinal for 
migraine.  A week later, it was noted that he had had 
urticaria from penicillin.  In February 1975, it was noted 
that he had an allergy to penicillin.  

On the retirement evaluation conducted in September 1976, the 
veteran indicated that he had had "frequent or severe 
headaches" and "piles or rectal disease" on a medical 
history report form.  The examination was normal.  The 
veteran retired from service in March 1977.

Subsequent to service, the veteran's received treatment, as a 
military retiree, at military medical facilities.  In June 
1978, he complained of pains the lower right abdomen, and 
some blood in his bowel movement.  On examination, it was 
noted that he complained of cramping left lower quadrant pain 
twice, lasting several days each time.  There had been some 
relief with passing gas or bowel movement.  On examination, 
rectal examination was within normal limits.  Stool was 
hemoccult negative.  A barium enema was to be scheduled to 
rule out diverticulitis.  In February 1979, diverticulosis of 
the colon, by X-ray, occasionally symptomatic, was noted.  

In May 1979, the veteran complained of severe headache, 
dizziness, fever, and temperature since the previous day.  He 
said he had frontal headaches for two days, without 
photophobia.  He had slight sinus congestion.  The assessment 
was sinus headaches.  In September 1980, he complained of 
migraine headaches with nausea, as well as sinus problems, 
all present for two days.  The assessment was mild migraine 
headache with sinus congestion.  He was prescribed Fiorinal 
and Actifed.  

In August 1982, the veteran complained of gastritis for 2 
weeks.  It was noted at this time, as well as on numerous 
other occasions, that he was allergic to penicillin.  In 
December 1982, it was reported that a barium enema had shown 
diverticulosis.  Some of the post-service records refer to a 
skin condition caused by the herpes simplex virus.

In September 1983, he complained of lower abdominal 
discomfort and increased gas for the past couple of days.  
The pertinent assessments were anxiety with a question of 
functional gastrointestinal symptoms, lactose deficiency, and 
gastrointestinal upset secondary to increased alcohol 
consumption.  

In February 1985, the veteran complained of a severe headache 
on the left side of the head.  His blood pressure was 
140/100.  The assessment was history of migraines and 
question of SAH (systemic arterial hypertension).  He was 
prescribed Fiorinal, and he also was to have his blood 
pressure checked in 1 to 2 weeks.  

In March 1987, he complained of sharp shooting pains from the 
nose up to the top of the head.  His nasal mucosa were red, 
without ulcers or swelling, or tenderness of the sinuses.  
The impression was allergic rhinitis.  

In April 1987, he was evaluated for hematochezia.  A 
proctosigmoidoscopy showed proctitis with external 
hemorrhoids.  A barium enema showed a very extensive 
diverticulosis was present throughout the colon except for 
the last portion of the sigmoid and rectum.  The diverticula 
were large and did not appear complicated by diverticulitis.  

Private medical records dated from October 1992 to September 
1995 show the veteran's treatment by W. Strain, M.D.; S. Kim, 
M.D., and in the Southern Regional Medical Center.  In 
October 1992, he underwent a colonoscopy, to evaluate lower 
gastrointestinal bleeding, which disclosed multiple colonic 
diverticula, suspected to be the source of the blood.  Also 
noted was a large polyp, which was removed, and found to be 
carcinoma in situ.  He had rectal bleeding again in December 
1992.  In June 1993, he complained of mild left lower 
quadrant pain when eating peanuts or salads.  He did not have 
rectal bleeding, weight loss, or other symptoms.  A 
colonoscopy in August 1993 disclosed severe diverticular 
disease without evidence of acute diverticulitis.  A biopsy 
of an inflamed area did not show evidence of carcinoma.  A 
colonoscopy in August 1995 showed no evidence of recurrent 
polyps, with significant diverticulosis coli without 
complications.  

VA records dated since 1996 show treatment for various 
medical problems.  In January 1997, the veteran underwent a 
paranasal sinus computerized tomography (CT) scan to evaluate 
persistent right eye pain.  The exam disclosed mucosal 
thickening and post-inflammatory change in the sinuses.  In 
September 1998, assessments included diverticulosis and 
migraines.  

A compensation examination was conducted for the VA in 
October 1998.  The veteran stated that he got hit in the head 
with a dolly in 1972, and that he had been diagnosed with 
migraines in Vietnam.  He said he had headaches about 2-4 
times per year, lasting about 12-15 hours.  He said he did 
not have any nausea, numbness, tingling or other symptoms.  
He also said he had had polyps removed, including one which 
was cancer.  On examination, there was tenderness in the left 
lower quadrant of the abdomen.  The October 1998 report of 
the examination, and a November 1998 addendum, collectively 
show that diagnoses included diverticulosis, with no evidence 
of active diverticulitis at that time.  It was noted that 
headaches were not related to a seizure disorder. 

VA treatment records note that diagnoses in December 1998 
included classical migraine, not intractable, and 
diverticulosis.  A herpes simplex condition was noted at 
times.  In June 1999, diverticulosis was noted.  In April 
2000, the veteran complained of sinus congestion.  

In October 2000, the veteran testified at a hearing before a 
hearing officer.  In general, he stated that he had been 
treated for the conditions at issue several times in service 
and continuously since service.  More detailed contentions 
presented at the hearing are discussed below.
 
B.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claims and of the applicable legal criteria.  
He has testified at a hearing pertaining to the issues on 
appeal.  A VA examination has been provided.  All essential 
records have been obtained, and the veteran has not 
identified additional pertinent records.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

1.  Penicillin Allergy

The veteran contends that he developed an allergy to 
penicillin in service, while being treated for strep throat, 
and that since then he has continued to suffer from 
occasional outbreaks of hives or herpes, which he feels are 
due to the penicillin allergy.  

The evidence shows that while in service, in September 1971, 
the veteran was treated for tonsillitis with penicillin.  He 
then had an episode of urticaria (hives), and since then 
medical records have identified that he is allergic to 
penicillin.  However, in order for a grant of service 
connection, there must be resulting disability.  While 
competent to report on observed manifestations, the veteran, 
as a layman, is not competent to provide a medical opinion as 
to the actual diagnosis or etiology of his symptoms.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The episode of the penicillin allergic reaction in service 
was manifested by an acute and transitory episode of hives.  
There is no medical evidence showing that the veteran now has 
any residuals of that episode or that he has chronic hives 
from the one episode in service.  There is no medical 
evidence that a skin condition from herpes simplex (a virus), 
noted in post-service records, is in any way related to a 
penicillin allergy.  [The Board notes that if the veteran 
want to file an independent claim for service connection for 
a herpes simplex skin condition, he should contact the RO.]

One of the requirements for service connection is that the 
claimed disability is presently shown.  Degmetich v. Brown, 
104 f.3d 1328 (1997).  The evidence shows the veteran does 
not currently have a disability related to a penicillin 
allergy, and thus service connection is not warranted.  As 
the preponderance of the evidence is against the claim for 
service connection for penicillin allergy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Diverticulitis

The veteran contends that he was treated for diverticulitis 
in service.  A medical record with a poorly legible date is 
contended to be 1973 (during service), rather than 1979 
(after service).  The veteran also states he was treated in 
service for abdominal cramping, and points to a medical text 
showing crampy abdominal pain may be a symptom of 
diverticulitis.  

Service medical records show that the veteran was seen in 
August 1958 complaining of abdominal cramps.  In August 1967, 
his symptoms, including vomiting, nausea, abdominal cramps, 
and headache since the use of some alcoholic beverages the 
previous day, resulted in an impression of questionable 
gastroenteritis.  However, no chronic abdominal disease, 
including diverticulitis, was shown in service.  

The veteran retired from service in March 1977, and much of 
his later treatment was at military facilities as a military 
retiree.  Military facility medical records dated after 
service show that in June 1978, he complained of cramping 
pains in the lower right abdomen, and some blood in his bowel 
movement.  A barium enema was to be scheduled to rule out 
diverticulitis.  In February 1979, diverticulosis of the 
colon, by X-ray, was noted.  Although this was argued, 
chiefly by the veteran's representative, to have taken place 
in 1973, rather than 1979, the weight of the evidence is 
against this interpretation.  When this evidence was first 
submitted, the veteran identified the record as a post-
service record, and the earlier notation on the page is, upon 
careful inspection, identified as in January 1979.  In any 
event, this record does not show diverticulitis.

Post-service records have shown the presence of the 
essentially nondisabling condition of diverticulosis, 
although the claimed disabling condition of diverticulitis 
has not been shown.  There is no medical evidence linking 
diverticulosis, first suspected more than one year after 
service, to service.  In this regard, the crampy abdominal 
pain in service was not shown to be chronic at that time, nor 
has diverticulosis been implicated in any of those acute 
episodes.  While the veteran points to a medical dictionary 
which notes that during an attack of diverticulitis, crampy 
abdominal pain would be experienced, common sense dictates 
that people experience stomachaches for any number of 
reasons, the medical evidence shows he does not currently 
have diverticulitis, and there is no medical evidence linking 
the veteran's acute episodes of abdominal pain in service to 
diverticulosis which was first shown after service.

The weight of the competent medical evidence demonstrates 
that the veteran does not currently have the claimed 
disability of diverticulitis, and thus there may be no 
service connection.  Degmetich, supra.  As for the condition 
of diverticulosis, service connection would not be proper as 
the condition is first shown after service and has not been 
linked to service by competent evidence.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

3.  Migraine Headaches

Service medical records in 1970 note that the veteran took 
Fiorinal for migraine headaches.  On the retirement 
evaluation conducted in 1976, although there was no diagnosis 
of migraine, the veteran gave a history of frequent or severe 
headaches.  The veteran retired from service in 1977.  Post-
service medical records contain periodic references to 
headaches in general and migraine in particular, and 
medication including Fiorinal has been prescribed.

The Board finds that there is sufficient evidence of 
continuity of symptomatology between migraine headaches noted 
in service and those shown at the present time.  38 C.F.R. 
§ 3.303(b).  The Board thus concludes that migraine headaches 
were incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.


ORDER

Service connection for penicillin allergy is denied.

Service connection for diverticulitis is denied.

Service connection for migraine headaches is granted.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

